Citation Nr: 0334911	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
fractured pelvis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to March 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied service connection for 
residuals of a low back injury and held that new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of a fractured pelvis.  

The Board will address the veteran's application to reopen 
his claim for service connection for residuals of a fractured 
pelvis in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to an 
inservice injury of the low back; the earliest post-service 
medical records pertaining to low back complaints are dated 
nearly ten years after the veteran's separation; and there is 
no medical evidence linking the veteran's post-service low 
back complaints to his service or any injury incurred 
therein.


CONCLUSION OF LAW

Service connection for residuals of a low back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, as in this case, or filed 
before the date of enactment and not yet final as of that 
date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  The Board 
concludes that the discussions in the May 2002 rating 
decision and the August 2002 Statement of the Case (SOC) 
adequately informed him of the information and evidence 
needed to substantiate his claim.  Correspondence sent to the 
veteran in March 2002, informed him of the VCAA and its 
implementing regulations, including that VA would assist the 
veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  The veteran was also informed of the provisions 
of the VCAA in a March 2002 telephone conversation.  Thus, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2003).  In this case, the RO has 
obtained the veteran's service medical records and all 
available post-service medical records.  In correspondence 
received in February 2002 and March 2002, the veteran 
reported treatment at the VA outpatient clinic at Beaumont, 
Texas, to include in the 1980's.  However, notations in the 
claims file dated in June 1993 and March 2002 provide that no 
VA treatment records are available.  

As to any duty to provide an examination and/or obtain an 
opinion addressing the question of whether the claimed 
residuals of a low back injury began during or are causally 
linked to service, the Board notes that in the case of a 
claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

With no objective medical evidence to show any low back 
injury during the veteran's service, and no diagnosis or 
findings attributable to low back pain until nearly 10 years 
post-service, any nexus opinion regarding this claim at this 
late stage would be speculative.  Arguably, 38 U.S.C. § 5103A 
mandates a nexus opinion when there is pertinent abnormal 
clinical or laboratory findings recorded during or proximate 
to service (i.e., a pertinent abnormal finding that is 
attributed to or at least suggestive of the disability at 
issue sometime short of the amount of time that has elapsed 
between service and the initial diagnosis in this case) and 
competent post-service evidence of the claimed disability.  
Here, while there is post-service evidence of low back pain, 
there is no medical evidence of a low back injury or any 
abnormal finding that was attributed to an underlying low 
back disability during service.  There was one isolated 
complaint of low back pain recorded in the service medical 
records but such was attributed to an old pelvic fracture 
rather than to a lumbosacral spine or other low back 
disorder.  (The issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for residuals of a pelvic fracture is addressed in the remand 
appended to this decision.)  Moreover, it is apparent that 
the veteran's isolated complaint of low back pain while on 
active duty was acute and transitory rather than representing 
the onset of a chronic condition because  there was no 
indication of a low back disability upon separation from 
service.  The veteran waived a separation examination and a 
physician certified that he had reviewed the veteran's 
records and determined that a medical examination was not 
necessary.  Under these circumstances, and in the absence of 
an in jury or some abnormal objective findings, a clinician 
would have no means of linking any current low back 
disability to the veteran's service other than pure 
speculation.  It is also pertinent to note that the post-
service medical records include a history of a post-service 
injury in 1990 and normal X-rays as late as during the early 
1990s, years after the veteran's separation from service.  In 
view of the foregoing, the Board finds that there is no duty 
to provide an examination or opinion with regard to this 
claim on appeal.  Id.; see also Wells v. Principi, No. 02-
7404 (Fed. Cir. April 29, 2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the Board finds that appellate review of 
this case is appropriate, despite the Federal Circuit's 
decision in PVA.  A March 2002 letter from the RO informed 
the veteran of the VCAA, as well as a 30-day period in which 
to submit new evidence.  During a March 2002 telephone 
conversation, the veteran reported that he had no additional 
medical evidence to submit.  A September 2002 VA Form 9 and a 
December 2002 statement in lieu of a VA Form 646 fail to 
identify any sources of additional outstanding evidence, or 
indicate that the veteran was in the process of obtaining 
additional evidence.  The veteran has been requested and has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available on several 
occasions during the pendency of this claim; it is clear that 
there is no additional relevant evidence that has not been 
obtained and that the veteran desires the Board to proceed 
with its appellate review.  (Emphasis added.) 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus,  notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran maintains, in substance, that he incurred a low 
back injury in 1980 during active service, and currently 
suffers from residuals.  

The veteran's service medical records show that the veteran 
complained of pain in the lower back and pelvis in May 1981.  
Treatment notes indicate that the pain was secondary to an 
old, healed fracture.  The assessment was pelvic and low back 
pain.  Service medical records make it clear that the veteran 
incurred the pelvic fracture prior to service.  The service 
medical records are negative for any complaints, symptoms, 
findings or diagnoses related to an in-service low back 
injury.  In February 1982, the veteran waived a separation 
medical examination.  At that time, a physician certified 
that he had reviewed the veteran's records and determined 
that a medical examination was not necessary.  

Post-service medical records from the institutional division 
of a state department of criminal justice include various 
complaints of low back pain since 1991.  In September 1991, 
the veteran's complaint was described as low back syndrome.  
Assessments of chronic low back pain were made in 1993, 1996, 
1997, and 2001.  A January 1993 note provides a history of 
chronic low back pain status-post 1990 back injury.  In 
January 1994, he reported the onset of low back pain in 1981.  
Results of a May 1992 X-ray were summarized as a normal spine 
study.  Reports of X-rays conducted in February 1994 and 
November 1995 indicate, inter alia, that there was no 
evidence of a fracture.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a low 
back injury.  The veteran's service medical records do 
include one isolated complaint of low back pain.  However, 
the treatment notes relate the pain to a pre-existing 
fracture of the pelvis (which is addressed in the remand 
below).  The treatment notes do not indicate that the veteran 
had experienced an in-service low back injury; the service 
medical records are negative for any in-service injury of the 
low back or any abnormal finding that was attributed to an 
underlying low back disability.  A review of the veteran's 
medical records at separation by a physician indicated that 
no examination was necessary at that time.  The post-service 
medical records include a history of a post-service back 
injury in 1990 and X-rays as late as during the early 1990s 
were negative for any abnormality of the lumbar spine.   

The Board acknowledges that the veteran's post-service 
medical records demonstrate that he has chronic low back 
pain.  However, such was reported in 1991, nearly ten years 
after the veteran's separation.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the Board finds that the lapse of nearly ten years, 
along with the fact that service medical records are negative 
for a low back injury, weighs against the veteran's claim for 
service connection.  The fact that the contemporaneous 
records do not provide subjective or objective evidence of a 
low back injury during service, or of complaints or treatment 
of residuals of an in-service injury during or proximate to 
service, is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board observes that there is no medical evidence showing 
a nexus or link between the veteran's post-service 
assessments of low back pain and his service, such as a 
medical opinion linking them, based on a review of the 
record.  The veteran's post-service treatment records note, 
inconsistently, that his low back pain began in 1981 and 
after a 1990 back injury.  The notation that the back pain 
began in 1981 does not purport to be based on a review of the 
veteran's service medical records, but rather appear to 
reflect merely a recordation of historical information 
relayed by the veteran.  "[E]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal, supra.

The Board recognizes the veteran's own assertions as to an 
in-service low back injury, of which his current low back 
pain is a residual.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis or causation.  
Espiritu, supra.  Thus, his own assertions do not constitute 
medical evidence of an in-service low back injury that 
resulted in current low back pain.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a low back injury is 
denied.


REMAND

The Board notes that the VCAA amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran's application to reopen a claim for service 
connection for residuals of a pelvic fracture was filed with 
VA after that date, the revised provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.

Following a review of the record, the Board notes that the RO 
incorrectly adjudicated the veteran's application to reopen 
under the former provisions of 38 C.F.R. § 3.156(a), as in 
effect for claims filed prior to August 29, 2001.  In 
addition, the May 2002 rating decision on appeal and the 
August 2002 SOC incorrectly provided him with the former 
provisions of 38 C.F.R. § 3.156(a).  The RO has not yet 
provided the veteran with the new, revised criteria which 
apply to his application to reopen.  

The Board also finds that the RO should provide the veteran 
with the appropriate assistance and notice under the VCAA, to 
include what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The RO should further take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  The RO should readjudicate the 
veteran's application to reopen his claim 
for service connection for residuals of a 
fractured pelvis, in light of the 
standard for new and material claims set 
forth in 38 C.F.R. § 3.156(a) (2003).

3.  If the benefit sought is not granted, 
where a timely notice of disagreement is 
of record, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
providing him the standard for new and 
material claims set forth in 38 C.F.R. 
§ 3.156(a) (2003), and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



